Case 2:16-cr-20002-PKH Document 46               Filed 10/09/20 Page 1 of 2 PageID #: 290




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                            PLAINTIFF

v.                                   No. 2:16-CR-20002

DAVID HARPER                                                                      DEFENDANT

                                   OPINION AND ORDER

       Defendant David Harper filed a motion (Doc. 44) to modify his sentence pursuant to the

First Step Act amendments to 18 U.S.C. § 3582(c). He also filed a supplement (Doc. 45) to correct

an error in the original filing and provide additional information to the Court. No response has

been filed, but none is necessary. The motion will be denied.

       The Court may modify a term of imprisonment on motion by a defendant if the defendant

has exhausted BOP administrative remedies or that process has stalled for 30 days, extraordinary

and compelling reasons consistent with Sentencing Commission policy statements warrant the

modification, and a consideration of 18 U.S.C. § 3553(a) factors supports modification. 18 U.S.C.

§ 3582(c).

       On June 29, 2016, Defendant pled guilty to knowingly crossing a state line with intent to

engage in a sexual act with a person younger than 12, in violation of 18 U.S.C. § 2241(c). On

November 17, 2016, the undersigned sentenced Defendant to 360 months of imprisonment and 5

years of supervised release—the mandatory minimum terms of each.

       The motion will be denied in this case because the § 3553(a) factors do not support

modification of Defendant’s sentence. In particular, the nature and circumstances of his crime and

the need to protect the public from further misconduct weigh heavily against reduction. Between

August 2015 and January 2016, Defendant communicated with an undercover detective posing as



                                                1
Case 2:16-cr-20002-PKH Document 46               Filed 10/09/20 Page 2 of 2 PageID #: 291




the single mother of a nine-year-old daughter and eight-year-old son. The communications

revolved around Defendant traveling to Fort Smith to engage in sexual activity with the detective

and her daughter, with the aim of grooming both children into a long-term sexual relationship with

Defendant, the detective, and each other. Definite plans were made for the first encounter, and

despite evidence that Defendant was concerned he might be part of a law enforcement sting, he

purchased a ticket and flew to Fort Smith, where he was arrested. Furthermore, on a prior,

unrelated occasion, Defendant expressed concern to a friend of his that he should not be around

her young grandchildren. Given the nature of Defendant’s crime and his recognition of his own

proclivity coupled with his willingness to act on it, the public remains in danger from even a

minimal risk of his recidivism. Because Defendant has not served a more substantial portion of

his sentence, protecting the public weighs more heavily against reduction than it otherwise might.

       IT IS THEREFORE ORDERED that the motion (Doc. 44) is DENIED.

       IT IS SO ORDERED this 9th day of October, 2020.


                                                            /s/P. K. Holmes, ΙΙΙ
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE




                                                2
